SHARE ISSUANCE AGREEMENT
 
This Share Issuance Agreement (“Agreement”) is entered into this 23rd day of
October, 2011, by and between the Tripod Group, LLC (“Purchaser”) and Propell
Corporation (“Company”).
 
WHEREAS, the Purchaser and the Company have entered into a back end funding
arrangement with respect to $150,000 of debt issued by the Company  ; and
 
WHEREAS, Purchaser agrees that the Company shall have the option to “call” the
back end notes issued by the Company through the cancellation of offsetting
Purchaser Notes; and
 
WHEREAS, in exchange for this “call” option being granted to the Company; the
Company hereby issues 100,000 shares of Company stock to the Purchaser, to be
held in safekeeping by New Venture Attorneys, P.C., and to be released as set
forth herein.
 
NOW THEREFORE, THE PARTIES AGREE AS FOLLOWS:
 
1.  
Issuance of Shares.  The Company hereby issues 100,000 shares of Company Common
Stock (the “Shares”) to the Purchaser in the form of 2 certificates for 33,333
shares and a third certificate for 33,334 shares. The shares will be held by New
Venture Attorneys and released to the Purchaser as set forth below.

 
2.  
Release of Shares.  33,333 of the Shares will be released to the Purchaser if
the Company elects in writing to disallow the conversion of $50,000 in principal
of a certain convertible promissory note dated October 23, 2011.  If the Company
elects to disallow such conversion, then $50,000 of the Company issued note will
be cancelled along with an offsetting $50,000 of the Purchaser issued note.
Another 33,333 of the Shares will be released to the Purchaser if the Company
elects in writing to disallow the conversion of second $50,000 in principal of a
certain convertible promissory note dated October 23, 2011.  If the Company
elects to disallow this second conversion, then $50,000 of the Company issued
note will be cancelled along with an offsetting $50,000 of the Purchaser issued
note. The final 33,334 of the Shares will be released to the Purchaser if the
Company elects in writing to disallow the conversion of the final $50,000 in
principal of a certain convertible promissory note dated October 23, 2011.  If
the Company elects to disallow this third conversion, then the final $50,000 of
the Company issued note will be cancelled along with a final offsetting $50,000
of the Purchaser issued note.; provided, however, that if the Purchaser fails to
make any of the  payments due under the note it issued to the Company in the
principal amount of $150,000, provided that the Company is not in default under
its Note to the Company at such time,  then that portion of the shares
allocatable to the nonpayment by the Purchaser shall revert back to the Company.

 
3.  
Miscellaneous. This agreement shall be governed by and construed in accordance
with the laws of New York applicable to contracts made and wholly to be
performed within the State of New York and shall be binding upon the successors
and assigns of each party hereto.  The Holder and the Company hereby mutually
waive trial by jury and consent to exclusive jurisdiction and venue in the
courts of the State of New York.  This Agreement may be executed in
counterparts, and the facsimile transmission of an executed counterpart to this
Agreement shall be effective as an original.

 
 
 

--------------------------------------------------------------------------------

 
 
TRIPOD GROUP, LLC
 
BY: ______________________
 
Title:  ____________________
PROPELL CORPORATION
 
BY: ___________________________
 
TITLE: _________________________

 